Exhibit 10.9

 

Standard  Chartered

Guarantee - G3 Limited (92)

 

(By one or more limited companies/

 

corporations)

 

To:  Standard Chartered Bank

 

1.                                       In consideration of STANDARD CHARTERED
BANK (hereinafter called “the Bank”, which expression shall include and extend
to its successors and assigns) granting or continuing banking facilities or
other accommodation for so long as the Bank may think fit to DSI (HK) Ltd.
                                                (hereinafter called the
“Customer”)  We DSI Toys. Inc. of 1100 West Sam Houston Parkway, North, Houston,
Texas  77043
                                                                                            hereby
unconditionally guarantee, undertake and agree on written demand by the Bank:

 

(a)                                  to pay and discharge the following
(hereinafter called the “Liabilities”):

 

(i)            all moneys now or hereafter advanced to or paid for or on account
of the Customer (whether alone or jointly with any other person) by the Bank;
and

 

(ii)           all other liabilities of the Customer to the Bank whatsoever,
whether actual or contingent, present or future and including, without
limitation, liabilities incurred as a guarantor or surety together with all
interest thereon and commission, costs, charges and expenses chargeable by the
Bank to the Customer (including legal fees), from time to time remaining unpaid
and undischarged;

 

PROVIDED ALWAYS that (subject as mentioned in Clause 12) the amount for which we
shall be liable to the Bank under this sub-clause (and not including any amounts
due under sub-clauses (b) and (c) of this Clause) shall not exceed HONG KONG
DOLLARS NINETEEN MILLION
ONLY                                                                                                        
(HKD19,000,000.—       ) plus interest, commission, cost, charges and expenses
as aforesaid;

 

(b)                                 to pay interest, in the currency in which
such sums are denominated, in the Bank’s books on all sums due from us to the
Bank under this Guarantee (hereinafter called the “Guaranteed Sums”) or the
outstanding balance thereof from time to time during the period from the date of
demand by the Bank as aforesaid or from the date of discontinuance of this
Guarantee by us until the date when the Guaranteed Sums are discharged in full
(after as well as before judgment) at a rate or rates per annum conclusively
certified by the Bank to be one and one half of one per cent. (1-1/2%) above the
rate or rates at which the Customer would have been liable to pay interest on
the amounts demanded by the Bank under the facilities or other accommodation
extended by the Bank to the Customer (and to the extent permitted by law the
Bank shall be entitled to compound such interest monthly);

 

1

--------------------------------------------------------------------------------


 

(c)                                  to pay all costs and expenses (on a full
indemnity basis) arising out of or in connection with the recovery or attempted
recovery by the Bank of moneys due to the Bank under this Guarantee.

 

2.                                       This Guarantee shall extend to cover:

 

(a)           in the case of the death, bankruptcy or liquidation of the
Customer, all sums which would have been owing to the Bank by the Customer if
such death had occurred or such bankruptcy or liquidation had commenced at the
time when the Bank received actual notice thereof and notwithstanding such
death, bankruptcy or liquidation;

 

(b)           all moneys obtained from or liabilities incurred to the Bank
notwithstanding that the borrowing or the incurring of such liabilities may have
been invalid or in excess of the powers of the Customer or of any director,
attorney, agent or other person purporting to borrow or act on behalf of the
Customer and notwithstanding any other irregularity in the borrowing or the
incurring of such liabilities;

 

(c)           in the event of the discontinuance by any means of this Guarantee,
all cheques, drafts, bills, notes and negotiable instruments drawn by or for the
account of the Customer on the Bank and purporting to be dated on or before the
date when such discontinuance became known to the Bank or (in the case of notice
to discontinue given hereunder) took effect although presented to or paid by the
Bank after that date and all liabilities of the Customer to the Bank at such
date whether actual or contingent and whether payable forthwith or at some
future time and also all credits then established by the Bank for the Customer.

 

3.             We shall be deemed to be liable as the sole or principal
debtor(s) for the Liabilities and this Guarantee shall be binding on us
notwithstanding that the Customer is not so bound either because the Customer is
an infant or under a disability or is an unincorporated body which is under no
liability to discharge obligations undertaken or purported to be undertaken on
its behalf or for any other reason whatsoever.

 

4.             If this Guarantee is given in respect of the Liabilities of a
firm it shall apply to all moneys borrowed and Liabilities incurred until
receipt by the Bank of actual notice of dissolution of the firm but if there
shall be any other change in the constitution of the firm this Guarantee shall
continue and, in addition to securing the debts and Liabilities of the firm as
constituted before the change, shall apply to the debts and Liabilities of the
firm as constituted after such change.

 

5.             The Bank may at all times without prejudice to this Guarantee and
without discharging or in any way affecting our liability hereunder:

 

(a)           determine, vary or increase any credit to the Customer;

 

(b)           grant to the Customer or to any other person any time or
indulgence;

 

(c)           renew any bills, notes or other negotiable instruments or
securities;

 

2

--------------------------------------------------------------------------------


 

(d)           deal with, exchange, release, modify or abstain from perfecting or
enforcing any securities or other guarantees or rights which the Bank may now or
hereafter have from or against the Customer or any other person;

 

(e)           compound with the Customer or with any other person or guarantor.

 

6.             This Guarantee shall not be affected by any failure on the Bank’s
part to take any security or by the invalidity of any security taken or by any
existing or future agreement by the Bank as to the application of any advances
made or to be made to the Customer.  Our liability hereunder shall not be
discharged or in any way affected by any act or omission on the part of the Bank
under or in relation to this Guarantee or by any course of dealing between the
Bank and us.

 

7.             This Guarantee shall not be considered as satisfied or discharged
by any intermediate payment or satisfaction of the whole or any part of the
Liabilities or by any other matter or thing whatsoever but shall constitute and
be a continuing guarantee to the Bank and shall extend to cover the ultimate
balance of the Liabilities and shall be binding upon us until the expiration of
one month after the receipt by the Bank from us of notice in writing to
discontinue it.

 

8.             This Guarantee shall be in addition to and is not to prejudice or
be prejudiced by any other guarantee or other security whether by way of
mortgage, charge, lien or otherwise which the Bank may now or at any time
hereafter have or hold from us, the Customer or any other party for all or any
part of the Liabilities and on discharge by payment or otherwise shall remain
the property of the Bank.

 

9.             In the event of this Guarantee being determined or ceasing from
any cause to be binding as a continuing guarantee on us:

 

(a)           it shall be lawful for the Bank to continue to provide facilities
(as hereinbefore mentioned) to the Customer and to continue any account with the
Customer notwithstanding such event and our liability for the amount of the
Liabilities at the date this Guarantee is determined shall continue
notwithstanding any subsequent payment to or drawing upon or advance by the Bank
by or to or for or on behalf of the Customer; and

 

(b)           the Bank may forthwith without thereby affecting its rights under
this Guarantee open a new or separate account with the Customer and, if the Bank
does not open a new or separate account, the Bank shall nevertheless be treated
as if it had done so at the time (the “relevant time”) that the Bank received
notice or became aware that this Guarantee had determined or ceased to be
binding as a continuing guarantee and as from the relevant time all moneys paid
by or on behalf of the Customer shall be credited or be treated as having been
credited to the new or separate account and shall on settlement of any claim in
respect of this Guarantee not operate to reduce the amount due from the Customer
at the relevant time or the interest thereon unless the person or persons paying
in such moneys shall at the time of payment direct the Bank in writing to
appropriate the sum specially to that purpose.

 

10.           The Bank shall be entitled at all times to place and keep in a
separate or suspense account or accounts to our credit or to the credit of such
other person as the Bank may think fit any moneys received under this Guarantee
or as a result of the exercise of any of its rights against the Customer or any
other surety in respect of the Liabilities for so long and in such manner as the

 

3

--------------------------------------------------------------------------------


 

Bank may determine without any intermediate obligation to apply the same or any
part thereof in or towards the discharge of the Liabilities and the Bank shall
be entitled to prove against us as if any amount standing to the credit of such
account had not been received.  We hereby irrevocably waive any right of
appropriation in respect of any sums paid by us.

 

11.           Until all the Liabilities have been fully paid and discharged (and
notwithstanding that we may have discharged the amount of this Guarantee), we
shall not take any step to enforce any right against the Customer or his/their
representatives in respect of this Guarantee or of any moneys paid hereunder or
prove in any bankruptcy, liquidation, administration, winding up or other
proceeding having an effect equivalent thereto of the Customer (each of which
proceedings are hereinafter called a “Liquidation”) in respect thereof in
competition with the Bank or claim the benefit of any securities held by the
Bank.

 

12.           We have not taken and, until the Liabilities and Guaranteed Sums
have been discharged and satisfied in full, will not take without the Bank’s
prior written consent any security (which for the purposes of this Clause shall
include any promissory note, cheque or bill of exchange) from the Customer in
connection with this Guarantee; and in the event of our having taken or taking
any security in contravention of this provision we will hold the same on trust
for the Bank as further security for the Bank and will forthwith deposit the
same and all documents relating thereto with the Bank and we will account to the
Bank for all moneys at any time received by us in respect thereof and in default
of our so doing the maximum amount for which we are to be liable under this
Guarantee (as set out in Clause 1(a) above) shall be increased by the amount by
which any dividend in the bankruptcy or in the Liquidation of the Customer or
otherwise payable by the Customer to the Bank is thereby diminished.

 

13.           Any settlement or discharge between us and the Bank shall be
conditional upon no security (including without limitation, any guarantee)
furnished or payment made to the Bank by the Customer or any other person being
avoided or reduced by virtue of any relevant statutory provisions or enactments
relating to bankruptcy, winding up or liquidation or other proceeding having an
equivalent effect to any of the foregoing for the time being in force in any
jurisdiction and the Bank shall be entitled to retain any security held in
respect of our liability hereunder (hereinafter called the “Guarantee Security”)
until the expiration of the period or periods under such provisions or
enactments within which such payment or security could be avoided or reduced and
if within any such period the payment or security is so avoided or reduced the
Bank shall be entitled to retain the Guarantee Security or any part thereof for
and during such further period as the Bank in its entire discretion shall
determine.

 

14.           In any proceedings under or for any other purpose of this
Guarantee a certificate signed by any officer or representative of the Bank
certifying the amount of the Liabilities shall be accepted by us as conclusive
evidence thereof.

 

15.           (a)           We will pay and discharge the Liabilities and any
interest payable by us pursuant to Clause 1(b) hereof, in whatever currency or
currencies the Liabilities are entered in the books of the Bank and if any part
of the Liabilities is entered in a different currency from any other part or
parts of the Liabilities we shall pay and discharge each part of the Liabilities
and any interest payable by us pursuant to Clause 1(b) hereof, in the currency
in which such part or as the case may be such interest is entered in the books
of the Bank and if any such payment or discharge is

 

4

--------------------------------------------------------------------------------


 

subject to any withholding or other tax, duty, levy, impost or charge imposed or
levied by or on behalf of any government or any political subdivision or taxing
authority thereof we shall pay to the Bank such additional amounts as may be
necessary to ensure the receipt by the Bank of the full amount of the
Liabilities and any such interest.

 

(b)           For the purposes of ascertaining at any time and in particular on
the date of any demand hereunder the maximum amount (if any) for which we are to
be liable in accordance with Clause 1(a) hereof if some or all of the
Liabilities are entered in the books of the Bank in a currency or currencies
other than the currency in which such maximum amount is denominated (the “Limit
Currency”) those parts of the Liabilities denominated in currencies other than
the Limit Currency will be converted, notionally, into the Limit Currency at the
rate at which the Bank would sell to us, in accordance with its usual practices,
the currency in which such other parts of the Liabilities are denominated
provided always and we agree that if some or all of the Liabilities are entered
in the books of the Bank in a currency other than the Limit Currency, and the
amount of the Liabilities exceeds the maximum amount stipulated in Clause 1(a),
the Bank shall be at liberty to elect which parts of the Liabilities shall be
and form part of the Guaranteed Sums.

 

16.           Any notice or demand hereunder shall be in writing and shall be
deemed to have been sufficiently given if sent by prepaid (and, if posted to a
place outside Hong Kong, air mail) post to the address of the person to whom
such notice or demand is to be given as appearing herein or to such other
address as such person may from time to time have notified to the Bank and any
notice or demand so sent shall be deemed to have been served on the day
following the date of posting if posted in Hong Kong to an address in Hong Kong
and on the eighth day following posting if posted to or from a place outside
Hong Kong and in proving such service it shall be sufficient to prove that the
envelope containing the notice was properly addressed, stamped and posted.

 

17.           If any one or more of the provisions of this Guarantee or any part
or parts thereof shall be declared or adjudged to be illegal, invalid or
unenforceable under any applicable law, such illegality, invalidity or
unenforceability shall not vitiate any other provisions of this Guarantee and
this Guarantee shall be construed as if such illegal, invalid or unenforceable
provisions were not contained herein.

 

18.           In this Guarantee wherever the context so requires or admits (i)
where the Customer comprises two or more persons all references to the Customer
shall be construed as references to all or any of such persons, (ii) the
singular shall include the plural and vice versa, (iii) the expression “person”
shall mean and include a company, society, corporation, firm or an individual
and in the case of an individual his or her executors, administrators,
committee, receiver or other person lawfully acting on behalf of every such
person, (iv) the expression “this Guarantee” shall be construed as including and
extending to any separate or independent stipulation or agreement herein
contained, and (v) any reference to any statutory provision or enactment shall
be deemed to include a reference to any modification or re-enactment thereof for
the time being in force.

 

19.           Where this Guarantee is signed by more than one party our
liability hereunder shall be joint and several and every agreement and
undertaking on our part shall be construed accordingly

 

5

--------------------------------------------------------------------------------


 

and all references to us in this Guarantee shall, where the context requires or
admits, be construed as references to all or any of us and the Bank shall be at
liberty to release or discharge any of us from the liabilities of this Guarantee
or to accept any composition from or make any other arrangements with any of us
without releasing or discharging the other or others of us or otherwise
prejudicing or affecting the rights and remedies of the Bank against the other
or others of us and no one of us shall be nor shall this Guarantee be released
or discharged by any takeover, reconstruction, amalgamation, merger, liquidation
or change in the constitution of any of us.

 

20.           This Guarantee shall remain valid and binding for all purposes
notwithstanding any change by amalgamation, consolidation or otherwise which may
be made in the constitution of the company or corporation by which the business
of the Bank may from time to time be carried on and shall be available to the
company carrying on that business for the time being.

 

21.           This Guarantee is and will remain the property of the Bank
notwithstanding the payment in full of any claim or claims of the Bank
hereunder.

 

22.           This Guarantee shall be governed by and construed in accordance
with the laws of Hong Kong and we hereby submit to the non-exclusive
jurisdiction of the Hong Kong courts.

 

23.           We hereby appoint the person named below (if any) as our agent to
accept service of any legal process in Hong Kong in connection with this
Guarantee.  We agree that any writ, summons, order, judgment or other document
shall be deemed duly and sufficiently served on us if addressed to us or to the
said agent and left at, or sent by post to the respective address of us or the
said agent last known to the Bank.  The foregoing shall not limit the rights of
the Bank to serve process on us in any manner permitted by law in any
jurisdiction.

 

24.           We agree that the Chinese translation shall not apply in
construing this security and that the English version shall govern for all
purposes.

 

Dated   19th  day   of    August    , 2002.

 

Name of Process Agent (if any)

 

 

Address of Process Agent:

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

Corporate Signatory

 

Signed by:

 

JOSEPH S. WHITAKER

 

/s/ Joseph S. Whitaker

a Director for and on behalf of

 

(Signature of Director)

 

 

 

DSI TOYS, INC.

 

 

(Name of Company)

 

 

 

in the presence of:

 

Name of Witness:

THOMAS V. YARNELL

 

 

 

 

 

 

I/D Card No.
(or equivalent)
of Witness:

TX. Dr. License 08433265

 

 

 

 

 

 

Address of Witness:

2819 CRYSTAL FALLS

 

 

 

KINGWOOD, TX

 

 

 

77345

 

 

Occupation of Witness:

ATTORNEY

 

/s/ Thomas V. Yarnell

 

 

 

Signature of Witness

 

7

--------------------------------------------------------------------------------